Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance is the claim recites “the touch panel further comprises a conductive grid electrode, and the conductive grid electrode is between the first electrode and the piezoelectric layer; and the second electrode includes a plurality of second sub-electrodes insulated from one another, and an orthogonal projection of the conductive grid electrode on the first base substrate does not coincide with orthogonal projections of the plurality of second sub-electrodes on the first base substrate” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art.
The closest prior art (Nathan et al. (US 2017/0262099); KO et al. (US 2017/0190922); Kurasawa et al. (US 2017/0010738); GU et al. (US 2017/0147122); Xi et al. (US 2017/0249050)) discloses a touch panel comprising a piezoelectric layer and a plurality of second sub-electrodes, however, fail to teach the specifically claimed features as highlighted above.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372. The examiner can normally be reached 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HONG ZHOU/Primary Examiner, Art Unit 2623